REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method comprising:
obtaining time of arrival measurements associated with reception, at a plurality of receiver devices at known or measured locations, of one or more wireless transmissions made by a target device at a location that is unknown;
based on the time of arrival measurements, computing a joint probability density function that is descriptive of a probability that the target device is within any specified region; and
applying the joint probability density function to a particular specified region to compute the probability that the location of the target device is within the particular specified region.

Claim 13 and 18 recite system and one or more non-transitory computer readable media for performing the method of claim 1.

The related prior art does not anticipate or render obvious the invention above:
Edge et al. (US 20070121560 A1) discloses techniques for positioning access points and terminals in WLANs and other wireless networks. The location of each access point is determined based on the measurements and known locations of the terminal(s). For terminal positioning, measurements for at least one access point in a WLAN are obtained. The location of the terminal is determined based on the measurements and known location of each access point. The measurements may be round trip time (RTT) measurements, observed time difference (OTD) measurements, time of arrival (TOA) measurements. The reference further discloses technique for combining result from different positioning method by converting each location result to a probability density function (PDF) that provides, for each possible location, the probability that the station is actually at that location. The probability density functions for all positioning methods may be combined and used to obtain a final location estimate for the station (abstract, Fig. 11, and  ¶0085-0091). However, the reference is silent on details about (1) based on the time of arrival measurements, computing a joint probability density function that is descriptive of a probability that the target device is within any specified region; and applying the joint probability density function to a particular specified region to compute the probability that the location of the target device is within the particular specified region.
Larkin et al. (WO 2013054088 A1) discloses method and apparatus for estimating relative location of a signal source or a signal detector, involves (a) detecting each of several signals from the signal source, (b) measuring each of several received signals to a predefined resolution, in which detection interval each received signal is detected, (c) assigning a respective probability density function for each detection of a received signal, and (d) aggregating the probability density functions to derive a joint probability density function representing probable relative location of the signal source and detector (Fig. 5 and claim 1). However, the reference is silent on details about (1).
Liu (WO 2017067479 A1) discloses method and apparatus for location determination comprising utilizing joint probability density function of the constructed, (x, y, z) is the coordinate position information of the node to be located; P is the maximum value of the probability density function. The determination of the position of the node to be located can be converted into a preset positioning space, and the difference between the wireless signal measurement values of the wireless signal that satisfies the known location node and the node to be located receiving the same common node is determined as the actual measurement. When the obtained known location node and the node to be located receive the difference of the wireless signal measurement values of the wireless signal of the same common node, the position of the joint probability density function of the condition of the position takes the maximum value, that is, the position of the node to be located (abstract, Fig. 4, and ¶0012, 0018). However, the reference is silent on details about (1).

As discloses above, none of the prior art anticipate the invention of claim 1, 13, and 18. The above references, in combination, do not render obvious the claimed invention regarding to details about (1) based on the time of arrival measurements, computing a joint probability density function that is descriptive of a probability that the target device is within any specified region; and applying the joint probability density function to a particular specified region to compute the probability that the location of the target device is within the particular specified region. Therefore, claims 1, 13, 18, and their dependent claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643